                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     MARIE DICIANO,
                                        1:18-cv-17383-NLH
                          Plaintiff,
                                        OPINION
     v.

     COMMISSIONER OF SOCIAL
     SECURITY,
                        Defendant.


APPEARANCES:

RICHARD LOWELL FRANKEL
BROSS & FRANKEL, PA
725 KENILWORTH AVE
CHERRY HILL, NJ 08002

       On behalf of Plaintiff

NAOMI B. MENDELSOHN
DAVID E. SOMERS, III
SOCIAL SECURITY ADMINISTRATION
300 SPRING GARDEN ST
6TH FLOOR
PHILADELPHIA, PA 19123

       On behalf of Defendant

HILLMAN, District Judge

       This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability

Insurance Benefits (“DIB”) 1 under Title II of the Social


1   DIB is a program under the Social Security Act to provide
Security Act.   42 U.S.C. § 423, et seq.   The issue before the

Court is whether the Administrative Law Judge (“ALJ”) erred in

finding that there was “substantial evidence” that Plaintiff

was not disabled at any time since her alleged onset date of

disability, June 5, 2014.   For the reasons stated below, this

Court will affirm that decision.

I.   BACKGROUND AND PROCEDURAL HISTORY

     On October 3, 2014, Plaintiff, Marie Diciano,

protectively filed an application for DIB, 2 alleging that she

became disabled on June 5, 2014.    Plaintiff claims that she

can no longer work as a store laborer because of her bipolar

disorder, lupus, rheumatoid arthritis, blurred vision,

anxiety, panic disorder, degenerative disc disease,

osteoarthritis, and a learning disorder.

     After Plaintiff’s claim was denied initially upon

reconsideration, Plaintiff requested a hearing before an ALJ,




disability benefits when a claimant with a sufficient number
of quarters of insured employment has suffered such a mental
or physical impairment that the claimant cannot perform
substantial gainful employment for at least twelve months. 42
U.S.C. § 423 et seq.

2 A protective filing date marks the time when a disability
applicant makes a written statement of his or her intent to
file for benefits. That date may be earlier than the date of
the formal application and may provide additional benefits to
the claimant. See SSA Handbook 1507; SSR 72-8.


                                2
which was held on August 21, 2017.      On August 30, 2017, the

ALJ issued an unfavorable decision.      Plaintiff’s Request for

Review of Hearing Decision was denied by the Appeals Council

on October 17, 2018, making the ALJ’s August 30, 2017 decision

final.     Plaintiff brings this civil action for review of the

Commissioner’s decision.

II.   DISCUSSION

      A.     Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.      Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).      A reviewing court must

uphold the Commissioner’s factual decisions where they are

supported by “substantial evidence.”      42 U.S.C. §§ 405(g),

1383(c)(3); Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir.

2001); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000);

Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992).

Substantial evidence means more than “a mere scintilla.”

Richardson v. Perales, 402 U.S. 389, 401 (1971)(quoting

Consolidated Edison Co. V. NLRB, 305 U.S. 197, 229 (1938)).

It means “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.”      Id.   The inquiry

is not whether the reviewing court would have made the same



                                  3
determination, but whether the Commissioner’s conclusion was

reasonable.    See Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir.

1988).

     A reviewing court has a duty to review the evidence in

its totality.    See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting

Willbanks v. Secretary of Health & Human Servs., 847 F.2d 301,

303 (6th Cir. 1988) (quoting Universal Camera Corp. V. NLRB,

340 U.S. 474, 488 (1951)).

     The Commissioner “must adequately explain in the record

his reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).    The Third

Circuit has held that an “ALJ must review all pertinent

medical evidence and explain his conciliations and

rejections.”    Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d

112, 122 (3d Cir. 2000).    Similarly, an ALJ must also consider

and weigh all of the non-medical evidence before him.    Id.

(citing Van Horn v. Schweiker, 717 F.2d 871, 873 (3d Cir.

1983)); Cotter v. Harris, 642 F.2d 700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the



                                 4
Commissioner’s reasoning is indeed essential to a meaningful

court review:

           Unless the [Commissioner] has analyzed all
           evidence and has sufficiently explained
           the weight he has given to obviously
           probative exhibits, to say that his
           decision is supported by substantial
           evidence approaches an abdication of the
           court’s duty to scrutinize the record as a
           whole to determine whether the conclusions
           reached are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).     Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart,

94 F. App’x 130, 133 (3d Cir. 2004).     In terms of judicial

review, a district court is not “empowered to weigh the

evidence or substitute its conclusions for those of the fact-

finder.”   Williams, 970 F.2d at 1182.    However, apart from the

substantial evidence inquiry, a reviewing court is entitled to

satisfy itself that the Commissioner arrived at his decision

by application of the proper legal standards.     Sykes, 228 F.3d

at 262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir.

1983); Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).

     B.    Standard for DIB

     The Social Security Act defines “disability” for purposes



                                5
of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any

substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be

expected to result in death, or which has lasted or can be

expected to last for a continuous period of not less than 12

months.   See 42 U.S.C. § 1382c(a)(3)(A).      Under this

definition, a Plaintiff qualifies as disabled only if her

physical or mental impairments are of such severity that she

is not only unable to perform her past relevant work, but

cannot, given her age, education, and work experience, engage

in any other type of substantial gainful work which exists in

the national economy, regardless of whether such work exists

in the immediate area in which she lives, or whether a

specific job vacancy exists for her, or whether she would be

hired if she applied for work.       42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).

     The Commissioner has promulgated regulations 3 for

determining disability that require application of a five-step

sequential analysis.   See 20 C.F.R. § 404.1520.      This five-



3 The regulations were amended for various provisions effective
March 27, 2017. See 82 F.R. 5844. The parties do not
indicate that any of the amendments are applicable to the
issues presented by Plaintiff’s appeal.

                                 6
step process is summarized as follows:

      1.     If the claimant currently is engaged in substantial
             gainful employment, she will be found “not
             disabled.”

      2.     If the claimant does not suffer from a “severe
             impairment,” she will be found “not disabled.”

      3.     If the severe impairment meets or equals a listed
             impairment in 20 C.F.R. Part 404, Subpart P,
             Appendix 1 and has lasted or is expected to last for
             a continuous period of at least twelve months, the
             claimant will be found “disabled.”

      4.     If the claimant can still perform work she has done
             in the past (“past relevant work”) despite the
             severe impairment, she will be found “not disabled.”

      5.     Finally, the Commissioner will consider the
             claimant’s ability to perform work (“residual
             functional capacity”), age, education, and past work
             experience to determine whether or not she is
             capable of performing other work which exists in the
             national economy. If she is incapable, she will be
             found “disabled.” If she is capable, she will be
             found “not disabled.”

20 C.F.R. § 404.1520(b)-(f).     Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

      This five-step process involves a shifting burden of

proof.     See Wallace v. Secretary of Health & Human Servs., 722

F.2d 1150, 1153 (3d Cir. 1983).       In the first four steps of

the analysis, the burden is on the claimant to prove every

element of her claim by a preponderance of the evidence.       See

id.   In the final step, the Commissioner bears the burden of



                                  7
proving that work is available for the Plaintiff: “Once a

claimant has proved that he is unable to perform his former

job, the burden shifts to the Commissioner to prove that there

is some other kind of substantial gainful employment he is

able to perform.”    Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir.

1987); see Olsen v. Schweiker, 703 F.2d 751, 753 (3d Cir.

1983).

     C.   Analysis

     At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability.    At step two, the ALJ found that Plaintiff’s

impairments of degenerative disc disease, osteoarthritis,

anxiety disorder, affective disorder, and learning disorder

were severe.    At step three, the ALJ determined that

Plaintiff’s severe impairments nor her severe impairments in

combination with her other impairments did not equal the

severity of one of the listed impairments.    At step four, the

ALJ determined that Plaintiff had the residual functional

capacity (“RFC”) to perform work at all skill and exertional

levels with certain restrictions, 4 and she was able to perform


4 20 C.F.R. § 404.1568 (“In order to evaluate your skills and
to help determine the existence in the national economy of
work you are able to do, occupations are classified as
unskilled, semi-skilled, and skilled.”); 20 C.F.R. § 404.1567
(“Physical exertion requirements. To determine the physical

                                 8
her past relevant work as a store laborer. 5

     Plaintiff presents three issues on appeal: (1) Whether

the ALJ erred by not providing a full function-by-function

analysis in his RFC determination; (2) Whether the ALJ erred

in finding that Plaintiff could perform a full range of work

at all exertional levels; and (3) Whether the ALJ erred in

failing to assign appropriate non-exertional limitations

relating to Plaintiff’s mental health. 6



exertion requirements of work in the national economy, we
classify jobs as sedentary, light, medium, heavy, and very
heavy.”).

5 Because the ALJ concluded that Plaintiff was capable of
performing her past relevant work, the ALJ did not address
step five of the sequential step analysis. Benjamin v.
Commissioner of Social Security, 2019 WL 351897, at *4 n.9
(D.N.J. 2019) (citing Valenti v. Commissioner of Social Sec.,
373 F. App’x 255, 258 n.1 (3d Cir. 2010); 20 C.F.R. §
404.1520(b)-(f)).

6 Plaintiff also argues that the ALJ committed reversible error
by failing to consider her non-severe impairments of lupus and
rheumatoid arthritis, as well as her testimony about blurred
vision, in combination with her severe impairments. This
argument is without merit. It is true that an ALJ must assess
a claimant’s severe impairments in combination with non-severe
impairments. But an ALJ does not have to consider an alleged
impairment if he does not find such an impairment is medically
determinable. See 20 C.F.R. § 404.1529; POMS, DI 25205.005
Evidence of a Medically Determinable Impairment (“A medically
determinable physical or mental impairment must result from
anatomical, physiological, or psychological abnormalities
which can be shown by medically acceptable clinical and
laboratory diagnostic techniques. The impairment must be
established by objective medical evidence (signs, laboratory
findings, or both) from an acceptable medical source, not on
an individual’s statement of symptoms.”); 20 C.F.R. §

                                9
      These arguments all focus on the propriety of the ALJ’s

RFC assessment.   A claimant’s RFC reflects “what [the

claimant] can still do despite [his or her] limitations,” 20

C.F.R. § 416.945(a), and the controlling regulations are clear

that the RFC finding is a determination expressly reserved to

the Commissioner, 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2),

404.1546(c), 416.946(c).

      When making the RFC determination, the ALJ is required

to:

      [C]consider all your symptoms, including pain, and the
      extent to which your symptoms can reasonably be accepted
      as consistent with the objective medical evidence and
      other evidence. By objective medical evidence, we mean
      medical signs and laboratory findings . . . . By other
      evidence, we mean . . . statements or reports from you,
      your treating or nontreating source, and others about
      your medical history, diagnosis, prescribed treatment,
      daily activities, efforts to work, and any other evidence
      showing how your impairment(s) and any related symptoms
      affect your ability to work. . . .




404.1545(a)(2) (“We will consider all of your medically
determinable impairments of which we are aware, including your
medically determinable impairments that are not ‘severe,’ as
explained in §§ 404.1520(c), 404.1521, and 404.1523, when we
assess your residual functional capacity.”). Here, the ALJ
found, “The claimant also alleged limitations from Lupus and
Rheumatoid Arthritis, but the medical evidence shows no
limitations from or treatment for either of these impairments.
Therefore, the undersigned finds these two impairments to be
non-medically determinable impairments.” (R. at 30.)
Plaintiff cites to no medical evidence to support that her
alleged lupus, rheumatoid arthritis, or blurred vision were
medically determinable impairments that the ALJ was required
to consider in the RFC analysis.

                               10
20 C.F.R. § 404.1529.

       Additionally, the RFC assessment takes into consideration

all of a claimant’s medically determinable impairments in

combination, including those that the ALJ has found to be

severe, as well as those that are not deemed to be severe at

step two.    See 20 C.F.R. § 404.1545(a)(2) (“We will consider

all of your medically determinable impairments of which we are

aware, including your medically determinable impairments that

are not ‘severe,’ as explained in §§ 404.1520(c), 404.1521,

and 404.1523, when we assess your residual functional

capacity.”).

       Here, the ALJ found Plaintiff’s RFC to be as follows:

       After careful consideration of the entire record, the
       undersigned finds that the claimant has the residual
       functional capacity to perform a full range of work at
       all exertional levels but with the following limitations:
       she can occasionally climb ladders, ropes, or scaffolds.
       She can frequently crawl. She can frequently reach
       overhead with both arms. She can do simple work without
       fast pace or strict production quotas, with only
       occasional, superficial interaction with co-workers and
       supervisors and none with the general public, with
       changes that are minor and can be introduced gradually.

(R. at 31.)

       Plaintiff first argues that the ALJ erred in his RFC

determination by not specifically addressing all seven

exertional capacity functions required to be assessed by the

ALJ.    SSR 96-8p provides, “Exertional capacity addresses an



                                11
individual’s limitations and restrictions of physical strength

and defines the individual’s remaining abilities to perform

each of seven strength demands: Sitting, standing, walking,

lifting, carrying, pushing, and pulling.    Each function must

be considered separately (e.g., ‘the individual can walk for 5

out of 8 hours and stand for 6 out of 8 hours’), even if the

final RFC assessment will combine activities (e.g.,

‘walk/stand, lift/carry, push/pull’).”    Plaintiff argues that

the ALJ did not specifically address the functions of sitting,

standing, walking, lifting, carrying, or pushing, which

constitutes reversible error.

     The Court does not agree.    The RFC is a function-by-

function assessment based on all of the relevant evidence of

an individual’s ability to do work-related activities, but an

ALJ does not need to use particular language or adhere to a

particular format in conducting his RFC analysis.    Ungemach v.

Commissioner of Social Security, 2019 WL 3024858, at *4

(D.N.J. 2019) (citing Jones v. Barnhart, 364 F.3d 501, 505 (3d

Cir. 2004)).   SSR 96-8p requires that each function “must be

considered,” but it does not require every function to be

specifically delineated in the RFC.    Indeed, SSR 96-8p

contemplates that in his “final RFC assessment,” an ALJ may

assess the functions in combination rather than individually.



                                 12
     Here, the RFC did not specifically reference the

functions of sitting, standing, walking, lifting, carrying, or

pushing, but that does not mean the ALJ did not “consider”

those functions.   This is because implicit in the finding that

Plaintiff is capable of performing work at all exertional

levels is that Plaintiff has no limitations in those areas.

The ALJ did not err in his articulation of Plaintiff’s RFC by

not listing all of the seven exertional limitations and

stating “no limitation” for six of the seven. 7

     A more substantive challenge to the ALJ’s RFC


7 See, e.g., Malcolm v. Commissioner of Social Security, 2017
WL 5951703, at *19 (D.N.J. 2017) (noting “where, as here, the
ALJ's RFC determination is supported by substantial evidence,
and is “accompanied by a clear and satisfactory explication of
the basis on which it rests,” Fargnoli v. Massanari, 247 F.3d
34, 41 (3d Cir. 2001), the Third Circuit does not require
strict adherence to the function-by-function analysis set
forth in Social Security Ruling 96–8p”) (citing Chiaradio v.
Comm'r of Soc. Sec., 425 F. App'x 158, 161 (3d Cir. 2011)
(affirming the ALJ's RFC determination, despite the fact that
“the ALJ did not make a task by task analysis,” where the
ALJ's RFC finding was supported by substantial evidence in the
record, and the ALJ's “overall review carefully considered
[the claimant's] past relevant work and the ALJ assessed what
[the claimant] could reasonably do.”); Garrett v. Comm'r of
Soc. Sec., 274 F. App'x 159, 164 (3d Cir. 2008) (affirming the
ALJ's RFC determination, despite the ALJ's failure to perform
the precise function-by-function assessment outlined in SSR
96–8p, where the ALJ questioned the claimant about the
physical limitations of her prior work, and substantial
evidence supported the ALJ's findings); Bencivengo v. Comm'r
of Soc. Sec., 251 F.3d 153, No. 00–1995, slip op. at 4 (3d
Cir. Dec. 19, 2000) (“Although a function-by-function analysis
is desirable, SSR 96–8p does not require ALJs to produce such
a detailed statement in writing.”)).

                               13
determination is Plaintiff’s contention that the ALJ’s finding

that Plaintiff could perform a full range of work at all

exertional levels is not supported by substantial evidence.

Plaintiff’s argument on this basis is separated into

exertional and non-exertional limitations.

     1.    Exertional limitations

     Plaintiff argues that even though the ALJ found

Plaintiff’s degenerative disc disease and osteoporosis to be

severe impairments, the ALJ did not account for those

impairments at all.

     A severe impairment is one that significantly limits a

claimant’s physical or mental ability to do basic work

activities, which are: (1) Physical functions such as walking,

standing, sitting, lifting, pushing, pulling, reaching,

carrying, or handling; (2) Capacities for seeing, hearing, and

speaking; (3) Understanding, carrying out, and remembering

simple instructions; (4) Use of judgment; (5) Responding

appropriately to supervision, co-workers and usual work

situations; and (6) Dealing with changes in a routine work

setting.   20 C.F.R. § 404.1522.    The severe impairment “must

have lasted or must be expected to last for a continuous

period of at least twelve months.”      20 C.F.R. § 404.1509.

     On the surface, Plaintiff’s argument makes sense - an



                                   14
impairment that is found to be “severe” must have some impact

on a person’s functional capacity, otherwise it would not be

considered to be “severe” or even a medically determinable

impairment at all.   Additionally, the finding that a person

can perform all exertional levels of work without any

restrictions effectively means that the person does not

actually have any severe impairments.   In this case,

therefore, Plaintiff argues the ALJ’s step two determination

that Plaintiff has the severe impairments of degenerative disc

disease and osteoporosis is in conflict with Plaintiff’s RFC,

which does not account for those severe impairments.

     The flaw with Plaintiff’s argument is that the RFC does

account for Plaintiff’s severe impairments.   The ALJ did not

find that Plaintiff was capable of all exertional levels of

work without qualification.   As to the exertional functional

limitations caused by her degenerative disc disease and

osteoporosis, the ALJ found that “she can occasionally climb

ladders, ropes, or scaffolds,” she “can frequently crawl,” and

she “can frequently reach overhead with both arms.”

     The AlJ’s findings were based on the following:

     •   There is no evidence of complaints of back, neck, or

         shoulder pain to a treating medical provider before

         2016, and Plaintiff claimed disability onset of June 5,



                                15
         2014.   (R. at 32.)

     •   A consultative examination performed on February 1,

         2015 found that Plaintiff had joint pain, but she could

         sit, stand, walk, crouch, hear, and speak.      (R. at 32,

         320.)   Plaintiff showed no difficulty getting up from a

         sitting position or getting on or off the examination

         table, she was able to flex her spine forward ninety

         degrees, squat, and walk on her heels and toes, which

         showed no limitations from an alleged back impairment.

         Plaintiff was also able to rotate, flex, and extend her

         neck.   She showed tenderness in her shoulders, but was

         able to elevate and abduct her shoulders up to ninety

         degrees.   (R. at 32.)

     •   In January 2016, Plaintiff complained to her primary

         care provider of low back pain of four days.     She

         received a prescription for a muscle relaxant and was

         advised to start physical therapy, but there is no

         evidence that Plaintiff engaged in physical therapy.

         (Id.)

     •   In February 2016, x-rays showed degenerative disc

         disease in the lumbar spine and mild diffuse

         osteoarthritis in the thoracic spine.   (Id.)

The ALJ concluded, “despite lack of treatment for her back and


                                  16
shoulder impairments, the undersigned has assigned postural

limitations to the claimant.”   (R. at 32-33.)

     Plaintiff’s issue with the RFC determination is that it

was not more limited.   Plaintiff contends that her severe

impairments should have been afforded further restriction in

basic work activities such as sitting, standing, walking,

lifting, carrying, or pushing, but she does not point to

specific evidence that supports further limitations.    For

example, Plaintiff argues that her “joint and spinal disorders

would certainly preclude her from frequently lifting and

carrying objects weighing 50 pounds or more,” which is a

requirement for work at the heavy exertional level.    (Docket

No. 12 at 22.)   Plaintiff, however, does not cite to a medical

record that precludes her from lifting 50-pound objects.

     The limitations of a severe impairment must be supported

by record evidence, and simply because an impairment is deemed

“severe” at step two does not compel the finding that the

impairment causes limitations in every basic work activity.

See McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 360–61 (3d

Cir. 2004) (citing 20 C.F.R. § 404.1520(a)(4)(ii)) (explaining

that at step two, the ALJ has to “consider the medical

severity of a claimant’s impairment(s),” and that “the

severity test at step two is a ‘de minimis screening device to



                                17
dispose of groundless claims.’”).     Even though Plaintiff

disagrees with the ALJ’s finding that her degenerative disc

disease and osteoporosis did not warrant greater restrictions,

the ALJ properly supported his RFC determination regarding

Plaintiff’s exertional limitations. 8

     2.   Non-exertional limitations

     Plaintiff argues that the ALJ did not properly account

for her mental limitations in her RFC.     Plaintiff argues that

the ALJ’s reference to the “stability” of her mental health

does not suggest non-disabling mental impairments, but rather

that she was stable at a significantly impaired level.

Plaintiff also argues that the ALJ should have construed

Plaintiff’s treatment records to show that she was more

limited than the ALJ determined.

     The Court does not agree.    At step three, the ALJ

properly considered all the areas of mental functioning and

found Plaintiff to have moderate difficulties in those areas,

rather than marked or extreme limitations which would warrant



8 Plaintiff presents an argument challenging the Vocational
Expert’s job numbers. Plaintiff, however, says she is not
actually asserting this argument on appeal, and discusses this
argument in the context of what she would argue if she were
challenging the ALJ’s decision on this basis. (Docket No. 12
at 22-24.) The Court will not consider a hypothetical
argument that Plaintiff is not raising on appeal.


                                 18
a finding of disability. 9   (R. at 30-31.)   In the RFC

determination, the ALJ recounted that progress notes from

Plaintiff’s treating psychiatrist showed mostly a stable

condition over the past two years - 2015 to 2017 - and

contrary to Plaintiff’s argument, the ALJ found the records

showed that the objective signs from her treatment remained

mostly normal.   (R. at 33.)

     Plaintiff’s challenge to the ALJ’s assessment of

Plaintiff’s mental impairment amounts to a simple disagreement

with how the ALJ weighed the record evidence rather than

pointing to a lack of record evidence to support his decision

as to Plaintiff’s non-exertional limitations.     This argument

is insufficient to show that the ALJ’s decision was not

supported by substantial evidence.    See, e.g., Perkins v.

Barnhart, 79 F. App’x 512, 514–15 (3d Cir. 2003) (“Perkins’s


9 At step three, an ALJ must consider whether a claimant’s
severe impairment meets or equals a listed impairment in
Appendix 1 to Subpart P of Part 404 - Listing of Impairments,
12.00 Mental Disorders. Part of that assessment is
determining whether a claimant’s mental disorder results in
extreme limitation of one, or marked limitation of two,
paragraph B areas of mental functioning, which include: (1)
understand, remember, or apply information; (2) interact with
others; (3) concentrate, persist, or maintain pace; and (4)
adapt or manage oneself. A marked limitation is where a
claimant’s functioning in an area independently,
appropriately, effectively, and on a sustained basis is
seriously limited. An extreme limitation is where a claimant
is not able to function in an area independently,
appropriately, effectively, and on a sustained basis.

                                19
argument here amounts to no more than a disagreement with the

ALJ’s decision, which is soundly supported by substantial

evidence.”); Moody v. Commissioner of Social Security

Administration, 2016 WL 7424117, at *8 (D.N.J. 2016) (“[M]ere

disagreement with the weight the ALJ placed on the opinion is

not enough for remand.”); Grille v. Colvin, 2016 WL 6246775,

at *8 (D.N.J. 2016) (“Distilled to its essence, Plaintiff's

argument here amounts to nothing more than a mere disagreement

with the ALJ's ultimate decision, which is insufficient to

overturn that decision.”); Desorte v. Commissioner of Social

Security, 2019 WL 1238827, at *6 (D.N.J. 2019) (citing

Richardson, 402 U.S. at 401; Daring, 727 F.2d at 70) (“This

Court must review the evidence in its totality, and take into

account whatever in the record fairly detracts from its

weight.   Plaintiff has not provided the Court with specific

evidence that detracts from the ALJ’s RFC assessment, which

the Court finds on its independent review to be reasonable and

substantially supported.”); Barnes v. Commissioner of Social

Security, 2018 WL 1509086, at *4 (D.N.J. 2018) (“Plaintiff

does not make any specific contentions as to where the ALJ

erred and this Court’s own independent review finds no error.

On the contrary, the Court’s review of the ALJ’s decision

finds that the ALJ properly followed the standards set forth



                               20
above, and that the ALJ’s decision was supported by

substantial evidence.”).

III. Conclusion

     This Court may not second guess the ALJ’s conclusions,

and may only determine whether substantial evidence supports

the ALJ’s determinations.   Hartzell v. Astrue, 741 F. Supp. 2d

645, 647 (D.N.J. 2010) (citing Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)) (explaining that the pinnacle legal

principal is that a district court is not empowered to weigh

the evidence or substitute its conclusions for those of the

ALJ).   For the foregoing reasons, the ALJ’s determination that

Plaintiff was not totally disabled as of June 5, 2014 is

supported by substantial evidence.   The decision of the ALJ

will therefore be affirmed.

     An accompanying Order will be issued.



Date: December 9, 2019                 s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                               21
